DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 24-30 (Group II) in the reply filed on June 6, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation “a subset of a hashed digital representation.” It is unclear what is being digitally represented in this limitation in the claim. The remaining claims are dependent on claim 24 and are similarly rejected.
Claim 30 recites the limitation "the transaction record of a block of a blockchain."  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation “the digital representation in communication with a network”. The digital representation is a hashed value, which is conventionally understood as a string of values.  It is unclear how a digital string of data is “in communication with a network”.
Claim 30 recites the limitation “the selected subset of the digital representation of the genetic sequence stored in the blockchain.” It is unclear if this limitation is referring to the previously recited hashed “subset of the hashed digital representation”, or that a selection is/was made on said previous subset. If it is the latter, then there is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 24-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The claimed invention is directed to creating a non-fungible identity unique token (UIT) or a transaction unique identity (TUI) identifier for user authentication. Specifically, the genetic sequence of an individual is utilized to create unique identifiers in conjunction with blockchain technology for user authentication. 
For example, the following are relevant prior arts to the claimed invention:
US 2017/0279801 (Andrade – cited in the IDS filed 8/10/2021): Andrade is directed to providing blockchain-based multifactor identity verification. Verification addresses associated with identifiers of verified individuals and their biometric data are established on the blockchain. Individuals are authenticated by extracting the biometric data from corresponding verification addresses and matching between biometric data and private keys. See ¶¶13, 20, 28-33.
US 2018/0308098 (Ebrahimi – cited in the IDS filed 8/10/2021): Ebrahimi is directed managing and identifying users using a blockchain. A user generates any type of data, such as biometric data, that is certified by a third party and sealed by writing this a signed version of the data to the blockchain. The user can then present the data along with a public key and pointer to the sealed data on the blockchain to another party for verification. See ¶¶68-77.
US 2015/0254912 (Weisman – cited in the IDS filed 8/10/2021): Weisman is directed to DNA based security. A DNA based token is generated from hashing a portion of unique DNA information with a salt, such as a passphrase. An encryption key may be derived from the DNA based token. See ¶¶38, 41, 54.
US 2015/0363586 (Klevan): Klevan discloses using biometric data of an individual for identity verification. An identification care includes an individualized identification hash where a user’s DNA data is used to form a hash is a partial DNA profile. See ¶121.
US 2018/0294966 (Hyun): Hyun discloses storing digital identity related data using blockchain technology. Identity identification information, such as personal information or unique terminal identifiers, and authentication information, such as biometric identifiers, may be stored in the blockchain network. See ¶¶7, 41-42.
Thus, the concepts of using genetic/DNA sequences as authentication parameters (e.g. see US 2017/0279801, US 2015/0363586, and US 2015/0254912 – “hashing a subset of the hashed digital representation [of a genetic sequence]”) and applying blockchain technology for identity verification processes (e.g. see US 2019/0058593 and US 2018/0294966) were known concepts/practices in the field at the time. However, the cited prior arts do not teach, disclose, or suggest each and every element of the claimed invention as a whole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453. The examiner can normally be reached Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        7-14-2022